DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 20, 2020 has been considered by the examiner. An initialed copy of the IDS is included with this Office Action.

Drawings
The drawings are objected to because in FIG. 10, the label of the y-axis as “fCK_VCO3” should be “fCK_VCO2” (see page 14, line 24 – page 15, line 1). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, it is unclear how “a frequency band of the reference clock signal is detected using a first internal clock signal, a parameter associated with jitter characteristics of the clock and data recovery circuit is adjusted according to the detected frequency band, and a second internal clock signal is output by adjusting a frequency of the first internal clock signal” on lines 8-11 and “the data signal and a clock 
With regard to claims 6-8, it is unclear how “the parameter” in each respective claim relates to “a parameter” in claim 1, line 9 and/or “the parameter” recited in the claim(s) from which it depends. For example, with regard to claim 6, it is unclear how the parameter is both a current output by a charge pump (see claim 6) and a gain of a voltage-controlled oscillator (see claim 5) since does not make sense for the parameter to be (or correspond to) a “gain of a voltage-controlled oscillator” and “a current output by a charge pump.” Furthermore, is the gain of the voltage-controlled oscillator and/or the current output by the charge pump the “parameter” that is adjusted (see claim 1, lines 9-10)? Similarly, with regard to claims 7 and 8, it does not make sense for “the parameter” to simultaneously correspond to different aspects in different components.
With regard to claim 16, it is unclear how lines 12-13 relates to the limitations comprising the clock and data recovery circuit. For example, does one of the structural limitations (e.g. the voltage-controlled oscillator) adjust “a parameter” according to the detected frequency band? Or does the parameter correspond to one or any of the structural limitations?
With regard to claims 17-20, it is unclear how the respective claims relate to or further limit the limitations of the clock and data recovery circuit in claim 16. Claim 17 
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.

Allowable Subject Matter
Claims 9-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or suggests a clock and data recovery circuit comprising the automatic frequency controller as recited in claim 9, lines 2-9 in combination with the voltage-controlled oscillator as recited in claim 9, lines 10-13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lim et al. (US Publication No. 2011/0037758 A1) discloses a display device that includes a timing controller, a source driver with a clock data recovery circuit and a display panel;
Chen et al. (US Patent No. 2020/0373928 A1) discloses a phase locked circuit that includes a phase/frequency detector, a charge pump, a loop filter, a voltage-controlled oscillator (VCO) and a calibration circuit for the VCO;
Mazkou et al. (US Patent No. 8,750,448 B2) discloses a phase locked circuit that includes a phase/frequency detector, a charge pump, a loop filter, a voltage-controlled oscillator and a frequency band determination circuit; and
Kyles (US Patent No. 8,804,892 B2) discloses a clock and data recovery device that includes a voltage controlled oscillator (VCO) and circuitry that adjusts the frequency of the VCO clock signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054.  The examiner can normally be reached on Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 



/BETSY DEPPE/Primary Examiner, Art Unit 2633